      Case 3:20-cv-00257 Document 29 Filed on 06/14/21 in TXSD Page 1 of 4
                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                               June 14, 2021
          IN THE UNITED STATES DISTRICT COURTNathan Ochsner, Clerk
          FOR THE SOUTHERN DISTRICT OF TEXAS
                  GALVESTON DIVISION
                                  ══════════
                                   No. 3:20-257
                                  ══════════

               REIDIE JAMES JACKSON, TDCJ #01164177, PLAINTIFF,

                                          v.

                      KRISTI L. PITTMAN, ET AL., DEFENDANTS.

           ══════════════════════════════════════════
                                      ORDER
           ══════════════════════════════════════════

JEFFREY VINCENT BROWN, UNITED STATES DISTRICT JUDGE.

       Plaintiff Reidie James Jackson, an inmate in the Texas Department of

Criminal Justice–Correctional Institutions Division (“TDCJ”), filed this civil-

rights action and sought leave to proceed in forma pauperis.          After the court

dismissed this civil action as barred under 28 U.S.C. § 1915(g), see Dkt. 15, the Fifth

Circuit Court of Appeals determined that Jackson had established that he was

“under imminent danger of serious physical injury” at the time he filed his original

complaint and fit within the exception to § 1915(g) (Dkt. 27; Dkt. 28). The appellate

court remanded the case to this court for further proceedings.

       Because the plaintiff is incarcerated, this case is governed by the Prison

Litigation Reform Act (the “PLRA”), 28 U.S.C. § 1915(b). The PLRA requires

prisoners who proceed in forma pauperis to pay an initial partial filing fee and



1/4
      Case 3:20-cv-00257 Document 29 Filed on 06/14/21 in TXSD Page 2 of 4




then to pay by installment the full balance of the $350 filing fee for indigent

litigants. Having reviewed the documents filed by the plaintiff the court orders as

follows:

       1.    Based on the certified inmate trust-fund account statement (Dkt. 9)

provided by the plaintiff, the motion for leave to proceed in forma pauperis (Dkt.

2) is granted.

       2.    The plaintiff is not assessed an initial partial filing fee because his

application shows he lacks the requisite funds.

       3.    The plaintiff must pay the full $350 filing fee in periodic installments

as required by 28 U.S.C. § 1915(b). The agency having custody of the plaintiff shall

collect this amount from the plaintiff’s inmate trust fund account or institutional

equivalent, when funds are available, and forward it to the court.

       4.    The plaintiff is responsible for signing all consents and other

documents required by the agency having custody of the plaintiff to authorize the

necessary withdrawal from the plaintiff’s account.

       5.    Service of process will be withheld pending judicial screening

pursuant to 28 U.S.C. § 1915A.

       6.    No amendments or supplements to the complaint may be filed

without prior court approval. A complete amended complaint must be attached to

any motion to amend. Any pleadings or other papers filed in violation of these

directives may automatically be STRICKEN from the record without further notice,

including any pleadings or other papers which contain any new claims or any new

2/4
      Case 3:20-cv-00257 Document 29 Filed on 06/14/21 in TXSD Page 3 of 4




factual allegations not already explicitly raised in the original pleadings or any

court-approved amendments or supplements to the pleadings. Any pleadings or

other papers filed in violation of these directives in this paragraph may also subject

the plaintiff to other sanctions, including the dismissal of this suit for failure to

comply with court orders, if appropriate.

       7.    All discovery in this case is stayed until the court enters an order to

answer.

       8.    No motions for appointment of counsel will be considered until the

court has completed its screening pursuant to 28 U.S.C. §§ 1915A, 1915(e)(2)(B) to

determine if the complaint is frivolous, malicious, or fails to state a claim.

       9.    The plaintiff must notify the court of any address change by filing a

written notice with the clerk of court. Failure to file such notice may result in this

case being dismissed for want of prosecution.

                             NOTICE TO PLAINTIFF

       A.    Although you have been granted permission to proceed without

prepayment of the filing fee, you must pay the full amount of the filing fee when

funds are available under 28 U.S.C. § 1915(b). If you do not wish to pay the full fee

you must notify the court immediately in writing, by letter or motion, advising that

you do not wish to prosecute this civil action. Your notice must be received by the

court within thirty days of the date of this order.

       B.    Payment of all or part of the filing fee will not prevent dismissal of the

complaint if it is frivolous, malicious, or fails to state a claim upon which relief may

3/4
      Case 3:20-cv-00257 Document 29 Filed on 06/14/21 in TXSD Page 4 of 4




be granted. If the case is dismissed on any of those grounds before payment of the

entire filing fee, you must still pay the entire filing fee. When a prisoner has had

three or more prior actions or appeals dismissed for being frivolous, malicious, or

failing to state a claim upon which relief may be granted, the PLRA prohibits the

prisoner from bringing any more actions or appeals in forma pauperis unless the

prisoner is in imminent danger of serious physical injury. See 28 U.S.C. § 1915(g).

       C.    State law requires the forfeiture of good-conduct time credits as a

sanction for any state or federal lawsuit brought by an inmate while in the custody

of TDCJ, or confined in county jail awaiting transfer to TDCJ, that is dismissed as

frivolous or malicious. See Tex. Gov’t Code § 498.0045.

       The Clerk of Court will reinstate this case on the court’s active

docket. The Clerk is further instructed to send a copy of this order to

the parties and to (1) the TDCJ Office of General Counsel at the email

address on file with the court; and (2) the Inmate Trust Fund, P.O. Box

629,        Huntsville,      Texas       77342-0629,         by      email       at

ctfcourt.collections@tdcj.texas.gov.

                                        14th day of
       Signed on Galveston Island this ____           June                   , 2021.



                                      _____________________________
                                           JEFFREY VINCENT BROWN
                                        UNITED STATES DISTRICT JUDGE




4/4
